Citation Nr: 1636726	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-35 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a psychiatric disability, claimed as depression and anxiety.

5.  Entitlement to service connection for bilateral visual impairment.

6. Entitlement to service connection for dental disability for compensation purposes.  

7. Entitlement to service connection for an allergy disability.

8. Entitlement to service connection for hypertension. 

9. Entitlement to service connection for heart disability.

10.  Entitlement to service connection for disability manifested by fluid problems.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984 with additional service in the Army Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims for service connection for left shoulder disability, low back disability, bilateral hearing loss disability, and psychiatric disability are addressed in the REMAND section that follows the below ORDER.

New evidence, specifically VA and private treatment records and Social Security Administration (SSA) records, were associated with the record after the statement of the case (SOC).  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice in deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  Visual impairment due to a disease or injury has not been present during the period of the claim.  

2.  The Veteran does not have a service-connectable dental condition. 

3.  An allergy disorder was not present in service and is not otherwise related to service.

4.  Hypertension was not present until many years after service and is not otherwise related to service

5.  Heart disease has not been present during the period of the claim.    

6.  A disability manifested by fluid problems has not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral vision impairment are not met. 
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a dental disability for compensation purposes have not been met. 38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).

3.  The criteria for service connection for an allergy disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  The criteria for service connection for heart disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for a disorder manifested by fluid problems have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service personnel records, available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been notified of the unavailability of some of the medical records associated with his active duty service and the efforts to obtain those records.  He was also informed that he should submit any service medical records in his possession.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  

The record does not include a VA medical opinion addressing the claims decided herein.  However, the Board finds a remand for an opinion is not required.  There is no competent and probative evidence of a service-connectable eye disorder, dental disorder, or disorder manifested by fluid problems or heart disease; no evidence of trauma to the eye or mouth/teeth during service; and no competent and probative evidence of a link between service and the allergy disorder or hypertension.  Therefore, VA is not obliged to obtain an opinion in response to the claims.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests hypertension or cardiovascular disease to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as cardiovascular disease and hypertension, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Impaired Vision

The Veteran seeks service connection for impaired vision.  Refractive error is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  There is no evidence of the presence in service or subsequent to service of any disease or injury of either eye.  Accordingly, service connection is not warranted for impaired vision.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

IV.  Dental Disability

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.381(a) (2016).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

Service connection is not warranted for a dental disability, claimed as "bad teeth."  There is no evidence of a current service-connectable dental disability.  The Veteran has not provided information about the nature of the "bad teeth" and has not reported sustaining injury of the mouth or teeth during service or disease affecting the teeth during service or as a result of service.  The record does not suggest a basis for awarding service connection for compensation purposes.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

V.  Allergy Disorder

The Veteran claims service connection for "allergies."  The record indicates that he has been prescribed medication for allergies, which the Board interprets as evidence of a current allergy disability.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for an allergy disorder.  Initially, the Board finds that a preponderance of the evidence shows that the allergy disorder was not present until after service.  The January 1989 Reserve examination revealed normal clinical findings for all relevant systems and negative history as to hay fever, sinusitis, chronic or frequent colds, frequent or severe headache, eye trouble, or ear, nose, or throat trouble, and the first medical evidence of record of an allergy disorder dates years after service.  See, e.g., February 2012 VA treatment record (reporting use of Allegra for allergies).  Additionally, although competent to do so, the Veteran has not alleged experiencing allergy symptoms during and since service. 

Furthermore, the probative evidence does not suggest that the allergy disorder is related to service.  There is no medical opinion of record linking the allergy disorder to service, and the Veteran has not provided a history of symptoms during and since service or otherwise indicated how the allergy disorder could be related to service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 

VI.  Hypertension 

Service connection is not warranted for hypertension.  Initially, the Board finds that a preponderance of the evidence shows that hypertension was not present until many years after service.  The January 1989 Reserve examination revealed normal clinical findings and normal blood pressure and negative history as to high or low blood pressure, and the first medical evidence of record of hypertension is dated in July 2009.  Additionally, although competent to do so, the Veteran has not alleged that he had elevated blood pressure readings during service.   

Furthermore, the probative evidence does not suggest that the hypertension is related to service.  There is no medical opinion of record linking the hypertension to service, and the Veteran has not provided a history of hypertensive symptoms during and since service or otherwise indicated how the disorder could be related to service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.

VII.  Heart Disability

The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed disorder.  The medical record does not reveal any medical finding or diagnosis indicative of heart disease, and the Veteran has not alleged that any such diagnosis has been rendered.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

VIII.  Fluid Problems

The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed disorder manifested by fluid problems.  The medical record does not reveal any medical finding or diagnosis indicative of such a disorder, and the Veteran has not alleged that any such diagnosis has been rendered.  The Board acknowledges that the Veteran has been prescribed medication for "fluid/blood pressure."  The Veteran's blood pressure disorder, diagnosed as hypertension, is adjudicated separately, however, and there is no indication of a distinct disorder manifested by fluid problems.  

Although the Veteran is competent to report symptoms, service connection will not be granted for symptoms such as fluid retention alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current disability manifested by "fluid problems."  In this regard, the Board notes that the medical evidence does not include a diagnosis of a disorder manifested by fluid abnormality.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral visual impairment is denied.

Service connection for a dental disability for compensation purposes is denied.

Service connection for disability manifested by fluid problems is denied.

Service connection for an allergy disability is denied. 

Service connection for hypertension is denied.

Service connection for heart disability is denied.  


REMAND

A review of the record reveals that VA and private medical records and SSA records were associated with the record after the statement of the case.  The records include findings pertinent to the psychiatric disability claim.  The originating agency has not considered this evidence, and the Veteran has not waived his right to have the evidence considered by the originating agency.  Thus, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

Regarding the claims for service connection for left shoulder and low back disabilities, based on the Veteran's history of symptoms during active service and medical evidence of current disabilities, VA medical opinions concerning the etiology of the disabilities are required.  

Regarding the claim for service connection for bilateral hearing loss, the Board finds another opinion is needed to determine whether the left ear hearing loss is related to service.   Although the record includes an opinion, the Board finds the record would be aided by an opinion with discussion of the speech discrimination testing showing left ear hearing loss. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the left shoulder and low back disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all left shoulder disorders and all low back disorders that have been present during the period of the claims.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during active service.  

If so, the examiner should state an opinion as whether the disorder clearly and unmistakably existed prior to entry onto active service.  The examiner should address the Veteran's histories of injury to the collarbone and left shoulder prior to service.   

   With respect to each current disorder that the 
   examiner believes existed prior to the Veteran's 
   entrance onto active duty, the examiner should state 
   an opinion as to whether the disorder clearly and 
unmistakably underwent no permanent increase in severity as a result of active service.

   With respect to each current disorder that the 
   examiner believes was not present during service, the 
   examiner should state an opinion as to whether there 
   is a 50 percent or better probability that the disorder is 
   etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Afford the Veteran an examination by an audiologist to determine whether the Veteran has hearing loss disability related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

If it is determined that the Veteran has sufficient hearing impairment to qualify as a disability in one or both ears, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided, with consideration of the evidence of left ear hearing loss as shown by the February 2014 VA speech discrimination testing.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues remaining on appeal, with consideration of the evidence associated with the record after the statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket. It also must be handled in an expeditious manner by the RO/AMC. See 38 USCA §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


